  Case: 4:20-cv-00423-SNLJ Doc. #: 9 Filed: 06/22/20 Page: 1 of 13 PageID #: 53


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

PIERRE WATSON,                                     )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )           Case No.4:20-CV-423 SNLJ
                                                   )
TRACY L. BERRY, et al.,                            )
                                                   )
            Defendants.                            )


                                   MEMORANDUM AND ORDER

        This matter is before the Court upon the motion of self-represented plaintiff Pierre Watson

for leave to commence this action without prepayment of the required filing fee. Having reviewed

the motion and the financial information submitted in support, the Court will grant the motion and

assess an initial partial filing fee of$1.00. See 28 U.S.C. § 1915(b)(l). Additionally, the Court has

reviewed the complaint and will dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                     Initial Partial Filing Fee

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civi~ action informa pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner's account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month's income credited to the prisoner's account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner's account exceeds $10, until

the filing fee is fully paid. Id
  Case: 4:20-cv-00423-SNLJ Doc. #: 9 Filed: 06/22/20 Page: 2 of 13 PageID #: 54


        Plaintiff has not submitted a prison account statement. As a result, the Court will require

plaintiff to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481, 484

(8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount "that is reasonable, based on whatever

information the court has about the prisoner's finances."). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § l915(e)(2), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous, is malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than "legal conclusions" and "[t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements." Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a "mere possibility of misconduct." Id. at 679. "A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id at 678. Determining whether a complaint

states a plausible claim for relief is a context-specific task that requires the reviewing court to draw

on its judicial experience and common sense. Id at 679.

        When reviewing a self-represented complaint under 28 U.S.C. § 1915, the Court accepts

the well-plead facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and liberally

construes the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S.

519,520 (1972). A "liberal construction" means that if the essence of an allegation is discernible,

·the district court should construe the plaintiffs complaint in a way that permits his or her claim to

be considered within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir.



                                                 -2-
  Case: 4:20-cv-00423-SNLJ Doc. #: 9 Filed: 06/22/20 Page: 3 of 13 PageID #: 55

2015). However, even self-represented complaints are required to allege facts which, if true, state

a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980).

See also Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts

or to construct a legal theory for the self-represented plaintiff that assumed facts that had not been

pleaded).

                                       Judicial Background

       The events relative to plaintiffs complaint arose from facts relative to his criminal case.

United States v. Watson, No. 4:15CR440 AGF (E.D.Mo). Plaintiffs criminal issues began on

August 30, 2014 when police officers with the City of Maryland Heights, Missouri approached a

stopped car, and found Pierre Watson in the driver's seat. See United States v. Watson, No. 17-

2588 (8 th Cir. 2018). After arresting plaintiff on several outstanding warrants, the officers

conducted an inventory search of the vehicle, and discovered: "four counterfeit payroll checks; a

business check in the name of an insurance company; two pieces of perforated check stock; copies

of a deposit ticket containing images of two checks drawn on a Bank of America account belonging

to the Law Offices of J.P.; two photocopies of checks drawn on an Enterprise Bank and Trust

account belonging to the law firm, Sher & Shabsin, P.C.; and a social security card that was not

issued to Watson." Id

       As a result of the investigation, a federal grand jury returned an indictment on January 23,

2015 charging Watson and his co-defendant, Darisha Taylor, with the following violations: (1)

aggravated identity theft against both Taylor and Watson, in violation of 18 U.S.C. § 1028A, for

using the name of J.F. during the commission of the crime of bank fraud; (2) possessing counterfeit

implements against Watson, in violation of 18 U.S.C. § 513(b), for possessing a template of a

Tokio Marine Specialty Insurance Check; and (3) aggravated identity theft against Watson, in




                                                -3-
  Case: 4:20-cv-00423-SNLJ Doc. #: 9 Filed: 06/22/20 Page: 4 of 13 PageID #: 56

violation of 18 U.S.C. § 1028A, for using the name of J.F., during the commission of the crime of

bank fraud. 1

        On October 2, 2015, the United States disclosed evidence pursuant to Rule 16. The

evidence included the items seized from Watson's vehicle on August 30, 2014, two Maryland

Heights police reports; a University City police report setting forth the passing of counterfeit

securities by Jason Reese and others; a St. Louis County police report; records from Sher &

Shabsin; and, a photographic line-up in which Watson was identified by Reese and others as the

individual who provided the counterfeit checks. Counsel for Watson sought to dismiss Count 4 on

the grounds that the Tokio Marine Specialty Insurance Company check was not a template within

the meaning of 18 U.S.C. 513(b).

        Before the Court ruled on the motion to dismiss, the United States filed a superseding

indictment on January 20, 2016. The superseding indictment included the following charges

against Watson: (1) aggravated identity theft, in violation of 18 U.S.C. § 1028A, Watson and

Taylor used the name of M.S. during the commission of the crime of bank fraud; (2) possessing

counterfeit implements, in violation of 18 U.S.C. § 513(b), Watson possessed a Tokio Marine and

Specialty Insurance Company Check; (3) aggravated identity theft, in violation of 18 U.S.C. §

1028A, for possessing the name ofM.S. during the commission of the crime of bank fraud. 2

        Watson renewed his motion to dismiss Count 4 at his arraignment. As a result of co-

defendant Darisha Taylor's plea of guilty on January 22, 2016, and to address new information

received by the United States, on January 27, 2016, a second superseding indictment was returned

by the federal grand jury. Watson was the sole defendant in the indictment charging: (1) aggravated




1 The indictment had four counts, but defendant Watson was not charged in counts two and three. For ease of
reference, the Court has not included the counts that charged only Darisha Taylor.
2 The indictment had four counts, but defendant Watson was not charged on counts two and three. For ease of

reference the Court has not included the counts that charged only Darisha Taylor.


                                                      -4-
   Case: 4:20-cv-00423-SNLJ Doc. #: 9 Filed: 06/22/20 Page: 5 of 13 PageID #: 57


 identity theft, in violation of 18 U.S.C. § 1028A, Watson and Taylor possessed the name ofM.S.

 during the commission of the crime of bank fraud; (2) passing counterfeit securities, in violation

 of 18 U.S.C. § 513(a), Watson and Taylor passed a counterfeit Sher & Shabsin check in the amount

 of $869.50; (3) passing counterfeit securities, in violation of 18 U.S.C. § 513(a), Watson and

 Shontell Hill passed a counterfeit Sher and Shabsin check in the amount of $465.90; (4) passing

 counterfeit securities, in violation of 18 U.S.C. § 513(a), Watson, Temple and Courtney Lowe

 passed a counterfeit Restoration Temple Child Development Center check in the amount of

 $489.75; (5) possessing counterfeit implements, in violation of 18 U.S.C. § 513(b), Watson

 possessed a Tokio Marine and Specialty Insurance Company Check; (6) aggravated identity theft,

· in violation of 18 U.S.C. § 1028A, Watson used the name of M.S. during the commission of the

 crime of bank fraud; (7) tampering with a witness, in violation of 18 U.S.C. 1512(b)(l), Watson

 attempted to persuade Taylor to complete a fraudulent affidavit in the charged action.

        Defense counsel renewed his petition to dismiss the charge of possession of the Tokio

 Marine template set forth in Count 5 of the second superseding indictment. The Court denied

 Watson's motion to dismiss on May 11, 2016. Because of continued investigation into the

 activities of Watson and others, a federal grand jury returned the third, and final, superseding

 indictment on May 18, 2016. That indictment set forth charges against Watson, S. Hill and Desiree

 Hill, but also referenced the involvement of Taylor, Reese, Courtney Lowe, and others in the

 conspiracy count. Specifically, the indictment charged defendant with the following: (1)

 conspiracy to defraud, in violation of 18 U.S.C. § 371, Watson, S. Hill, D. Hill, Reese, Taylor,

 Lowe and others engaged in a conspiracy to commit the offenses of bank fraud, identity theft,

 aggravated identity theft and passing counterfeit securities between the dates of July 9, 2014 and

 May 22, 2015; (2) bank fraud, in violation of 18 U.S.C. 1344, to further their bank fraud scheme,

 Watson and S. Hill withdrew the proceeds of a counterfeit $465.90 Sher & Shabsin check



                                                -5-
    Case: 4:20-cv-00423-SNLJ Doc. #: 9 Filed: 06/22/20 Page: 6 of 13 PageID #: 58

deposited into S. Hill's bank account; (3) aggravated identity theft, in violation of 18 U.S.C. §

1028A, Watson used the name of M.S. during the commission of a bank fraud scheme; (4)

aggravated identity theft, in violation of 18 U.S.C. § 1028A, Watson used the name ofM.S. during

the commission of a bank fraud scheme; (5) passing counterfeit securities, in violation of 18 U.S. C.

§ 513(a), Watson and S. Hill passed a counterfeit Sher & Shabsin check in the amount of $465.90

to S. Hill's bank account; (6) passing counterfeit securities, in violation of 18 U.S.C. § 513(a),

Watson and Taylor passed a counterfeit Restoration Temple Child Development Center check in

the amount of $489.75;(7) possessing counterfeit implements, in violation of 18 U.S.C. § 513(b),

Watson possessed a template of a Sher & Shabsin check in order to create counterfeit checks; (8)

tampering with a witness, in violation of 18 U.S.C. 1512(b)(l), Watson attempted to persuade

Taylor to complete a fraudulent affidavit in the charged action. 3

        Plaintiff pled guilty to conspiracy to defraud in violation of 18 U.S.C. § 371 (Count One);

bank fraud in violation of 18 U.S.C. § 1344 (Count Two); and passing counterfeit securities in

violation of 18 U.S.C. § 513(a) (Count Nine) 4 • Following a bench trial, the Court found Watson

guilty of three additional charges: passing counterfeit securities in violation of 18 U.S.C. § 513(a)

(Count Eight); possessing an implement suitable for making counterfeit securities in violation of

18 U.S.C. § 513(b) (Count Eleven); and tampering with a witness in violation of 18 U.S.C. §

1512(b)(l) (Count Twelve). United States v. Watson, No. 4:15CR440 AGF (E.D.Mo.). Plaintiff

was sentenced on June 16, 2017. The court sentenced Watson to 60 months' imprisonment on

Count One and concurrent terms of 84 months' imprisonment on Counts Two, Eight, Eleven, and

Twelve. The court directed that the sentences imposed be "consecutive to any sentence imposed




3 The indictment contained eleven (11) counts. Plaintiff was named in eight counts in the indictment, but he was not
named in counts 3, 6, 7 or 10. The numbers above do not correspond to the counts in the indictment.
4 Watson's plea to passing counterfeit securities prior to the bench trial was eventually withdrawn and then this

particular count of the indictment was dismissed by the government prior to trial.


                                                        -6-
    Case: 4:20-cv-00423-SNLJ Doc. #: 9 Filed: 06/22/20 Page: 7 of 13 PageID #: 59


in United States District Court, Eastern District of Missouri, under Docket Number 4:16CR00336

JAR and the sentence under Docket Number 4:15CR00350 CDP."

        Plaintiff appealed the conviction and sentence to the Eighth Circuit Court of Appeals. See

United States v. Watson, No. 17-2558 (8 th Cir. 2018). On appeal, plaintiff argued that (1) the

evidence was insufficient to sustain a conviction on Count Eleven; (2) the District Court exceeded

its authority by directing the sentence to run consecutive to a sentence in another case that had not

yet been imposed; and (3) the district court abused its discretion by refusing to allow him to

withdraw his guilty pleas to Counts One and Two. The Eighth Circuit affirmed the conviction and

sentence of the District Court. United States v. Watson, No. 17-2558 (8 th Cir. 2018).

                                               The Complaint

        Self-represented plaintiff Pierre Watson, currently incarcerated at the Randolph County

Jail in Chester, Illinois, brings this action under Bivens v. Six Unknown Named Agents of the

Federal Bureau ofNarcotics, 403 U.S. 388 (1971). 5

        Named as defendants in this action are Tracy L. Berry, Assistant United States Attorney,

and Kristen Scowcroft, Special Agent, United States Secret Service. Plaintiff alleges violations of

his civil rights stemming from his 201 7 conviction relating to multiple offenses from a

counterfeiting scheme.

        In the instant complaint, plaintiff alleges that Assistant United States Attorney Berry

committed prosecutorial misconduct when during grand jury proceedings relating to plaintiffs

criminal case, she purportedly submitted perjured testimony from Scowcroft. Plaintiff asserts, in a

conclusory fashion that the evidence presented at the three grand jury proceedings against him was

not enough to sustain "probable cause" to support plaintiffs arrest and indictment.




5A Bivens claim involves the same analysis as one arising tinder 42 U.S.C. § 1983. Gordon v. Hansen, 168 F.3d
1109, 1113 (8th Cir. 1999).


                                                      -7-
   Case: 4:20-cv-00423-SNLJ Doc. #: 9 Filed: 06/22/20 Page: 8 of 13 PageID #: 60


        Specifically, plaintiff accuses Agent Scowcro:ft of wrongfully summarizing the contents of

plaintiffs vehicle, as inventoried by a 2014 Maryland Heights Police Report, and he states that

this was a violation of his 4th Amendment rights.

        It appears that plaintiffs specific argument centers around his assertion that Scowcro:ft

testified at the first grand jury proceeding that plaintiffs car had been found with a "template"

from a company called Tokio Marine Specialty Insurance Company, and that he was purportedly

using as an implement to make a counterfeit or forged security. Plaintiff argues that by the third

superseding indictment, defendants had changed their grand jury testimony to illicit that plaintiff

had been found with a Sher & Shabsin photocopy of an actual Sher & Shabsin check in his car

which he was using as a template to forge new checks.

       Plaintiff argues, however, that there were not any Sher & Shabsin checks found in the

Maryland Heights traffic stop in August of 2014. Therefore, he claims that defendants presented

false evidence to the grand jury in order to obtain the third superseding indictment.

       Plaintiff seeks two billion dollars in this action as well as release from confinement.

                                             Discussion

       Plaintiffs arguments are conclusory and disjointed. He first asserts that prosecutor Berry

committed "prosecutorial misconduct" by allowing perjured testimony and false evidence to be

presented to the grand jury in order to secure a warrant for plaintiffs arrest which was not secured

by probable cause. He asserts false imprisonment.

       As noted above, plaintiff claims that his assertion relates to eliciting defendant Scowcroft

to give testimony in front of the grand jury regarding the Maryland Heights police report which

listed the contents of plaintiffs car as it was found by the police in August of 2014. Plaintiff claims

that Scowcroft intentionally gave the grand jury a false inventory, such that an arrest report would

issue. Thus, this Court would surmise that plaintiff would be referring to the grand jury testimony



                                                 -8-
    Case: 4:20-cv-00423-SNLJ Doc. #: 9 Filed: 06/22/20 Page: 9 of 13 PageID #: 61


given on September 23, 2015, prior to the first indictment. However, in his complaint, plaintiff

states that he is referring to the testimony given before the grand jury on May 8, 2016. Accordingly,

plaintiff is referring to grand jury testimony relating to the third superseding indictment. 6

        Plaintiffs claims against Agent Scowcroft and Assistant U.S. Attorney Berry, will be

dismissed. To the extent plaintiff seeks damages against these defendants in their official capacities

under Bivens, such claims fail on the basis of sovereign immunity. See Hartje v. FTC, 106 F.3d

1406, 1408 (8th Cir. 1997) (the United States has not waived its sovereign immunity from suit for

money damages arising from constitutional violations).

        Plaintiffs individual-capacity claims against Berry fail on the basis of prosecutorial

immunity. Plaintiff seeks damages from Berry for wrongs she allegedly committed while initiating

and pursuing a criminal prosecution, and otherwise acting as an advocate for the government

during those proceedings. However, absolute immunity protects her from such claims. Imbler v.

Pachtman, 424 U.S. 409, 430-31 (1976) (prosecutors are absolutely immune from civil rights

claims based on actions taken while initiating and pursuing a criminal prosecution); Brodnicki v.

City of Omaha, 75 F.3d 1261, 1266 (8th Cir. 1996) ("Absolute immunity covers prosecutorial

functions such as the initiation and pursuit of a criminal prosecution, the presentation of the state's

case at trial, and other conduct that is intimately associated with the judicial process"); Sample v.

City of Woodbury, 836 F.3d 913, 916 (8th Cir. 2016) (same).

        Plaintiff can be understood to claim that Berry acted with an improper motive. However,

such allegations do not save his claims. See Imbler, 424 U.S. at 427-28 (there is no fraud exception

to prosecutorial immunity); see also Reasonover v. St. Louis County, Mo., 447 F.3d 569,580 (8th

Cir. 2006) (even if a prosecutor knowingly presents false, misleading or perjured testimony, or




6The grand jury transcripts were presented under seal and in camera to the Court plaintiffs post-conviction case,
Watson v. United States, No. 4:19-CV-1545 AGF (E.D.Mo). See Docket No.67.


                                                       -9-
  Case: 4:20-cv-00423-SNLJ Doc. #: 9 Filed: 06/22/20 Page: 10 of 13 PageID #: 62


withholds or suppresses exculpatory evidence, he is absolutely immune from suit). Berry is

therefore immune from plaintiff's Bivens claims.

       Additionally, plaintiffs claims in her individual capacity against Agent Scowcroft with

regard to her testimony at the May 16, 2018 grand jury hearing is wholly conclusory and fails to

state a plausible claim for relief. For example, plaintiff states that that Scowcroft testified at the

first grand jury proceeding that plaintiffs car had been found with a "template" from a company

called Tokio Marine Specialty Insurance Company, and that he was purportedly using as an

implement to make a counterfeit or forged security. Plaintiff argues that by the third superseding

indictment, Scowcroft had changed her grand jury testimony to say that plaintiff had been found

with a Sher & Shabsin photocopy of an actual Sher & Shabsin check in his car which he was ~sing

as a template to forge new checks.

       Plaintiff's argument, that because there were no Sher & Shabsin checks found in the

Maryland Heights traffic stop in August of 2014 and therefore that Scowcroft submitted false

evidence to the grand jury is wholly conclusory and simply incorrect. Moreover, these allegations

fail to state any plausible claims for relief. See Iqbal, 556 U.S. at 678 (to state a claim for relief, a

complaint must plead more than "legal conclusions" and "[t]hreadbare recitals of the elements of

a cause of action [that are] supported by mere conclusory statements"). The Eighth Circuit Court

of Appeals reviewed the record evidence in the appellate proceedings:

        An inventory search of the vehicle revealed the following items: four counterfeit
        payroll checks; a business check in the name of an insurance company; two pieces
        of perforated check stock; copies of a deposit ticket containing images of two
        checks drawn on a Bank of America account belonging to the Law Offices of J.P.;
        two photocopies of checks drawn on an Enterprise Bank and Trust account
        belonging to the law firm, Sher & Shabsin, P.C.; and a social security card
        that was not issued to Watson.




                                                 - 10 -
    Case: 4:20-cv-00423-SNLJ Doc. #: 9 Filed: 06/22/20 Page: 11 of 13 PageID #: 63


United States v. Watson, No. 17-2558 (8th Cir. 2018). Thus, plaintiffs assertions that no Sher &

Shabsin checks were found in the Maryland Heights traffic stop are wrong. The appellate court

goes on to state:

         The investigators discovered that from August 10 through August 19, 2014, the
         conspirators successfully passed six counterfeit checks drawn on the Enterprise
         Bank account of Sher & Shabsin. One of these checks, written for $465.90, was
         deposited into an account at U.S. Bank by co-defendant Shontell Hill. The
         counterfeit Sher & Shabsin checks were similar, but not identical, to the two
         photocopied Sher & Shabsin checks seized during the inventory search. The name
         of the bank, the bank routing number, and the five digit length of the check numbers
         matched Sher & Shabsin's account. On the counterfeit checks, a transposed letter
         changed "Sher & Shabsin" to "Sher & Shasbin."

Thus, Watson's statements that there were no Sher & Shasbin photocopies in the vehicle at the

time of the original arrest appears to be belied by the record. 78 As the appellate court specifically

finds that the record states that the inventory search of the car revealed two photocopied Sher &

Shabsin checks.

         The Court finally notes that to the extent plaintiff can be understood to claim that any

defendants' misconduct caused him to be wrongfully convicted and falsely imprisoned, such claim

is barred by Heck v. Humphrey, 512 U.S. 477 (1994). In Heck, the Supreme Court held that a

prisoner may not recover damages in a§ 1983 suit where the judgment would necessarily imply

the invalidity of his convictions, continued imprisonment, or sentences unless the convictions or

sentences have been reversed, expunged, or called into question by issuance of a writ of habeas

corpus. Id. at 486-87; Schafer v. Moore, 46 F.3d 43, 45 (8th Cir. 1995). Here, plaintiff has not



7
  Watson repeatedly argued to the district court, as well as on appeal, that a photocopy of two checks cannot be a
"template" under 18 U.S.C. § 513(b). This case appears to be a similar attack on plaintiffs convictions under 18
U.S.C. § 53l(b). In the criminal case, as well as in the Court of Appeals, plaintiff asserted that a photocopied check
was not an "implement" designed for or particularly suited for making a counterfeit or forged security with the
intent that it be so used under 18 U.S.C. § 513(b). The Court of Appeals found that a photocopied check could be
such an "implement" in plaintiffs case under the facts presented. United States v. Watson, No. 17-2558 (8th Cir.
2018).
8 Moreover, to the extent plaintiff seeks the initiation of federal criminal charges against defendants, such action is

not subject to judicial compulsion. See Ray v. United States Dept. ofJustice, 508 F. Supp. 724, 725 (E.D. Mo.
1981); 28 u.s.c. § 547(1).


                                                        - 11 -
  Case: 4:20-cv-00423-SNLJ Doc. #: 9 Filed: 06/22/20 Page: 12 of 13 PageID #: 64


shown that his convictions or sentences have been reversed, expunged, or called into question by

issuance of a writ of habeas corpus. For all of the foregoing reasons, the Court concludes that the

complaint fails to state a claim upon which relief may be granted against any of the named

defendants.

       In sum, the only thing that plaintiff has presented in his complaint are legal conclusions

devoid of any factual enhancement. Such legal.conclusions are insufficient to state a claim. See

Johnson v. Precythe, 901 F.3d 973, 977 (8th Cir. 2018) ("A pleading must offer more than labels

and conclusions or a formulaic recitation of the elements of a cause of action to state a plausible

claim for relief'). Therefore, upon initial review, the Court finds that the claims against defendants

fail to state a claim upon which relief can be granted and will be dismissed. See 28 U.S.C. §

1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis [ECF

No. 2] is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.00

within twenty-one (21) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice under 28

u.s.c. § 1915.




                                                - 12 -
 Case: 4:20-cv-00423-SNLJ Doc. #: 9 Filed: 06/22/20 Page: 13 of 13 PageID #: 65

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       A separate Order of Dismissal will be entered this same date.

       Dated t h i s ~ day of June, 2020.




                                               STEPHEN N. LIMBAUGH, JR.
                                               UNITED STATES DISTRICT JUDGE




                                              - 13 -
